ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Travis D. Stottler committed professional misconduct warranting public discipline, namely, failing to diligently pursue a client matter, failing to communicate with the client and her successor counsel, failing to cooperate with the Director’s investigation, and continuing to practice after being placed on involuntary CLE-restricted status. The Director has also filed an application for suspension under Rule 12(c), Rules on Lawyers Professional Responsibility, based on evidence that respondent cannot be found in Minnesota to respond to the petition for disciplinary action.
*14Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Travis D. Stottler be, and the same is, suspended from the practice of law. Within one year from the date of this order, respondent may move this court for vacation of the order of suspension and for leave to answer the petition for disciplinary action. If respondent fails to appear in this matter within one year of the date of filing of this order, the allegations of the petition for disciplinary action shall be deemed admitted.
BY THE COURT:
/s/Alan C. Page Associate Justice